UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report:May 13, 2010 (Date of earliest event reported) The Student Loan Corporation (Exact name of registrant as specified in its charter) Delaware 1-11616 16-1427135 (State or other jurisdictionof incorporation) (Commission File Number) (IRS EmployerIdentification No.) 750 Washington Boulevard Stamford, Connecticut (Zip Code) (Address of principal executive offices) (203) 975-6320 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The Student Loan Corporation (the Company) held its 2010 Annual Meeting of Stockholderson May 13, 2010.At this meeting the Company’s Stockholders approved the following proposals: 1.Election ofthe following directors to serve on the Board of Directors of the Company until the 2013 annual meeting of stockholders: Number of Shares Votes in Favor Votes Against Abstain Broker Non-Votes Glenda B. Glover Laurie A. Hesslein Michael J. Reardon 2.Ratification of KPMG LLP as the Company’s independentregistered public accounting firmfor the 2010 fiscal year: Number of Shares Votes in Favor Votes Against Abstain Broker Non-Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE STUDENT LOAN CORPORATION Date:June 25, 2010 By:/s/ Noelle D. Whitehead Name:Noelle D. Whitehead Title:Chief Accounting Officer
